       Case 3:19-cv-00542-MEM-DB Document 36 Filed 04/15/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

ARTHUR SMITH,                            :

                    Plaintiff            :   CIVIL ACTION NO. 3:19-0542

        v.                               :       (JUDGE MANNION)

UNITED STATES OF AMERICA,                :

                   Defendants            :


                                     ORDER

       In accordance with the Memorandum issued this date, IT IS HEREBY

ORDERED THAT:

       1. Defendants’ motion for summary judgment (Doc. 21) is GRANTED.
          Judgment is hereby entered in favor of the Defendants and against
          the Plaintiff.

       2. The Clerk of Court is directed to CLOSE this case.

       3. Any appeal will be deemed frivolous, lacking merit, and not taken in
             good faith. See 28 U.S.C. §1915(a)(3).




                                s/ Malachy E. Mannion
                                MALACHY E. MANNION
                                United States District Judge
Dated: April 15, 2021
19-0542-01-ORDER
